TENNESSEE BUREAU OF WORKERS' COMPENSATION
          IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                           AT NASHVILLE

Mark Tidman,                                )   Docket No.: 2015-06-0605
          Employee,                         )
v.                                          )   State File No.: 17035-2015
Frontier Logistical Services,               )
            Employer,                       )   Chief Judge Kenneth M. Switzer
And                                         )
Federated Mutual Ins. Co.,                  )
            Carrier.                        )

                  ORDER GRANTING SUMMARY JUDGMENT


       This matter came before the Court upon the Motion for Summary Judgment filed
pursuant to Rule 56 of the Tennessee Rules of Civil Procedure by the employer, Frontier
Logistical Services (Frontier). For the reasons set for the below, Frontier is entitled to
summary judgment.

                                  Procedural History

      This vigorously contested case has been the subject of extensive discovery and
motion practice. The summary below highlights only the events relative to the Motion
for Summary Judgment.

       Mr. Tidman filed a Petition for Benefit Determination seeking medical and
temporary disability benefits relative to a "repetitive work injury around tankers on
August 25 2014 to September 08 2014." Frontier denied the claim. The mediating
specialist filed a Dispute Certification Notice, and Mr. Tidman ultimately filed a Request
for Expedited Hearing. Frontier filed a Motion to Dismiss the claim in its entirety
contemporaneous to a Motion to Deny the Request for Expedited Hearing. By Order
dated April27, 2016, this Court denied Mr. Tidman's Request for Expedited Hearing due
to his failure to file an accompanying affidavit under Tennessee Compilation Rules and
Regulations 0800-02-21-.14(1)(a) (2015). The same Order denied Frontier's Motion to
Dismiss.


                                            1
      On May 24, 2016, Frontier filed a Motion for Summary Judgment, along with a
Memorandum of Law in support of it; a Statement of Undisputed Material Facts; a
Request for Admissions; and a copy ofRule 56, Tennessee Rules of Civil Procedure. Mr.
Tidman did not file a response. A hearing on the motion is scheduled for June 30, 2016.

                       Findings of Fact and Conclusions of Law

       Tennessee Code Annotated 50-6-239(c)(l) (2015) provides that proceedings at all
hearings in the Court of Workers' Compensation Claims are governed by the Rules of
Civil Procedure. Motions for summary judgment are governed by Tennessee Rule of
Civil Procedure 56. Rule 56.03 requires that a motion for summary judgment "be
accompanied by a separate concise statement of the material facts as to which the moving
party contends there is no genuine issue for trial."

        Rule 56.03 further requires any party opposing the motion for summary judgment
must, "not later than five days before the hearing," serve and file a response to each fact
set forth by the movant, and that such response shall be filed with the papers in
opposition to the motion for summary judgment.              The nonmoving party must
"demonstrate the existence of specific facts in the record which could lead a rational trier
of fact to find in favor of the nonmoving party." Rye v. Women's Care Ctr. of Memphis,
MPLLC, 477 S.W.3d 235, 265 (Tenn. 2015).

       Rule 56.06 states:

       When a motion for summary judgment is made and supported as provided
       in this rule, an adverse party may not rest upon the mere allegations or
       denials of the adverse party's pleading, but his or her response, by
       affidavits or as otherwise provided in this rule, must set forth specific facts
       showing that there is a genuine issue for trial. If the adverse party does not
       so respond, summary judgment, if appropriate, shall be entered against the
       adverse party.

(Emphasis added). The Court of Appeals affirmed a trial court's grant of summary
judgment where the non-moving party failed to file a response. Williams v. Little, No.
M2008-02105-COA-R3-CV, 2009 Tenn. App. LEXIS 703, at *6 (Tenn. Ct. App. Oct. 20,
2009).

       Here, Frontier fully complied with Rule 56's requirements with its moving papers,
including a copy of Rule 56 so that Mr. Tidman would be on notice as to its provisions
regarding how to respond and when. The hearing is scheduled for June 30, 2016.
Computing time as required under Tennessee Rule of Civil Procedure 6.01, Mr. Tidman's
response was due no later than Thursday, June 23, 2016. He failed to file a response. By
the plain language of Rule 56.06, this Court must enter judgment against him.

                                             2
IT IS, THEREFORE, ORDERED as follows:

   1. Frontier's Motion for Summary Judgment is granted. Mr. Tidman's claim against
      Frontier and its workers' compensation carrier for the requested workers'
      compensation benefits is dismissed on the merits with prejudice to its refiling.
      The June 30, 2016 summary judgment hearing is cancelled.

   2. The filing fee of $150.00 for this this cause is taxed to Frontier under Rule 0800-
      02-21-.07 of the Mediation and Hearing Procedures, for which execution may
      Issue, as necessary.

      ENTERED this the 29th day of June, 2016.



                                   udge Kenneth M. Sw tzer
                                  Court of Workers' Compensatio


Right to Appeal:

       Tennessee Law allows any party who disagrees with this Order to appeal the
decision to the Workers' Compensation Appeals Board or the Tennessee Supreme Court.
To appeal your case to the Workers' Compensation Appeals Board, you must:

   1. Complete the enclosed form entitled: "Compensation Hearing Notice of Appeal."

   2. File the completed form with the Court Clerk within thirty calendar days of the
      date the Workers' Compensation Judge entered the Compensation Hearing Order.

   3. Serve a copy of the Compensation Hearing Notice of Appeal upon the opposing
      party.

   4. The appealing party is responsible for payment of a filing fee in the amount of
      $75.00. Within ten calendar days after the filing of a notice of appeal, payment
      must be received by check, money order, or credit card payment. Payments can be
      made in person at any Bureau office or by United States mail, hand-delivery, or
      other delivery service. In the alternative, the appealing party may file an Affidavit
      of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
      fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
      of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
      will consider the Affidavit of Indigency and issue an Order granting or denying

                                            3
      the request for a waiver of the filing fee as soon thereafter as is
      practicable. Failure to timely pay the filing fee or file the Affidavit of
      lndigency in accordance with this section shall result in dismissal of the
      appeal.

   5. The party filing the notice of appeal, having the responsibility of ensuring a
      complete record on appeal, may request, from the Court Clerk, the audio recording
      of the hearing for the purpose of having a transcript prepared by a licensed court
      reporter and filing it with the Court Clerk within fifteen calendar days of the filing
      of the Expedited Hearing Notice of Appeal. Alternatively, the party filing the
      appeal may file a joint statement of the evidence within fifteen calendar days of
      the filing of the Compensation Hearing Notice of Appeal. The statement of the
      evidence must convey a complete and accurate account of what transpired in the
      Court of Workers' Compensation Claims and must be approved by tht( workers'
      compensation judge before the record is submitted to the Clerk of the Appeals
      Board. See Tenn. Comp. R. & Regs. 0800-02-22-.03 (20 15).

   6. After the Workers' Compensation Judge approves the record and the Court Clerk
      transmits it to the Workers' Compensation Appeals Board, the appeal will be
      docketed and assigned to an Appeals Board Judge f~r review. At that time, a
      docketing notice shall be sent to the parties. Thereafter, the parties have fifteen
      calendar days to submit briefs to the Appeals Board for consideration. See Tenn.
      Comp. R. & Regs. 0800-02-22-.02(3) (2015).

       To appeal your case directly to the Tennessee Supreme Court, the
Compensation Order must be final and you must comply with the Tennessee Rules
of Appellate Procedure. If neither party timely files an appeal with the Appeals
Board, this Order will become final by operation of law thirty (30) calendar days
after entry, pursuant to Tennessee Code Annotated section 50-6-239(c)(7).




                                             4
                            CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the Order Granting Summary
JudgnJPl1t was sent to the following recipients by the following methods of service on this
the l!J!!:day of June, 2016.

 Name                     Certified    Via        Via    Service sent to:
                           Mail        Fax       Email
 Mark Tidman, self-          X                     X     mark tidman@1yahoo .com
 represented
 D. Brett Burrow,                                  X     bburrow@burrowlee.com ;
 Employer's attorney                                     tbrasher({i).burrowlee.com




                                         Penny Shr m, Clerk of Court
                                         Court of , orkers' Compensation Claims
                                         WC.CourtClerl{@tn.gov




                                             5